Citation Nr: 1014030	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1949 to August 
1962 and from January 1963 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
posttraumatic stress disorder (PTSD), and assigned a 10 
percent evaluation, effective February 7, 2003.  The claims 
folder was later transferred to the RO in Fort Harrison, 
Montana.  

In a February 2005 Statement of the Case (SOC) and Decision 
Review Officer (DRO) decision, the RO increased the 
evaluation for the Veteran's PTSD to 30 percent disabling, 
effective February 7, 2003.  The Veteran was advised of the 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the Veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

In June 2005, the Veteran testified at a travel board hearing 
before a Veterans Law Judge.  A copy of the transcript is of 
record.  

In September 2008, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The record reflects that the Veteran was afforded a Board 
hearing in June 2005 before a Veterans Law Judge (VLJ) that 
is no longer employed by the Board.  Consequently, in August 
2008 and again in February 2010, the Board advised the 
Veteran by letter that he had the right to another hearing by 
the VLJ who will decide his appeal.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2009).  Thus, the Veteran 
was asked whether he desired to have a new Board hearing.  In 
March 2010, he responded in the affirmative, requesting a 
hearing before a Board VLJ via video conference at the 
regional office.  

In order to comply with the Veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.  Accordingly, this case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge.  The Veteran and his 
representative, if any, should be 
notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


